Citation Nr: 0835764	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  00-14 325A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim to entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim to entitlement to service 
connection for bilateral hip disability, to include 
degenerative arthritis and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
December 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in February 
2004.  

Further, the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was also on appeal and 
remanded in the February 2004 decision.    However, a rating 
decision in September 2007 granted service connection for 
PTSD.  Thus, as this was a full grant of the benefit sought 
on appeal, this issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2004 remand, the Board noted that it was 
unclear from the record whether the veteran has been 
furnished proper notice as to the issues on appeal under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 and implementing 
regulations at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Therefore, the Board directed the RO to send a 
VCAA notice with respect to all the issues on appeal to the 
veteran.  While the RO did furnish a VCAA notice to the 
veteran in March 2004, the letter did not address the issues 
concerning skin disability and bilateral hip disability; 
rather, it only addressed the issue of PTSD.  Thus, in order 
to comply with the Board's February 2004 remand, the RO must 
send a proper VCAA notice pertaining to the issues on appeal 
to the veteran.  See Stegall v. West, 11 Vet.App. 268 (1998).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims' (Court) issued a decision 
Kent v. Nicholson, 20 Vet.App. 1 (2006), which held that, in 
the context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  Thus, the VCAA letter 
must also comply with Kent.  

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Since the Board is remanding for additional VCAA, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Dingess.  

Lastly, based on a review of the claims file, it appears that 
the veteran receives his medical care at the VA.  However, 
the most recent VA treatment records in the claims file are 
from January 2003.  Since this case is being remanded for 
another matter, the Board finds that the RO should obtain VA 
treatment records from January 2003 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) with respect to the skin 
disability and bilateral hip disability 
issues on appeal.   The letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate the issues on appeal, 
including the underlying service 
connection claim.  Importantly, the 
letter should include information as to 
what constitutes new and material 
evidence as well as an explanation of the 
evidence necessary to substantiate the 
element or elements required to establish 
the underlying claim that were found 
insufficient in the previous denials, and 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  Appropriate action should be taken to 
obtain copies of all pertinent VA 
treatment records from January 2003 to 
the present. 

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

